Order entered March 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00966-CV

               BAYLOR SCOTT & WHITE HEALTH, ET AL., Appellants

                                             V.

                   PATRICK ROUGHNEEN, M.D., ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-14053

                                         ORDER
       Before the Court is appellees’ March 20, 2019 unopposed motion for an extension of

time to file their brief. We GRANT the motion and extend the time to April 23, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE